Citation Nr: 0733651	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.L., nurse care manager



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in February 2006 and an earlier personal 
hearing before the RO in March 2004.

The Board emphasizes that in adjudicating this claim, the 
undersigned has distinguished between PTSD and new and 
material evidence to reopen a claim of service connection for 
an "acquired psychiatric disorder."  

After certification of the appeal in June 2004, the veteran 
submitted additional personal statements, and the RO has 
secured additional VA treatment records.  This evidence has 
not been accompanied by a waiver of RO consideration.  
However, the additional VA treatment records are not 
"pertinent" to the psychiatric claim on appeal, as they 
address other medical issues.  Furthermore, although the 
additional personal statements are "pertinent", the Board 
is granting service connection for PTSD, such that the 
veteran is not prejudiced by the Board's initial 
consideration of this evidence.  See 38 C.F.R. § 20.800 and § 
20.1304(c) (2007).  See also Chairman's Memorandum No. 01-05-
09 (May 25, 2005).  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD as a result 
of sexual assaults and harassment experienced in service.

2.  There is credible evidence corroborating the occurrence 
of some of the veteran's reported in-service stressors.

3.  Evidence received since a final February 1993 rating 
decision with regard to an acquired psychiatric disorder is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

4.  There is no evidence of a separate acquired psychiatric 
disorder with symptomatology that is distinct from the 
veteran's PTSD.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  New and material evidence has been received since a 
February 1993 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).      

3.  Service connection for an acquired psychiatric disorder 
other than PTSD is not established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2007); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).   

The veteran's PTSD claim received by the Board in February 
2002 is based on allegations of in-service sexual assaults 
and harassment.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

The veteran contends that she currently has PTSD that is the 
result of sexual assaults, physical and emotional harassment, 
stalking, and gender discrimination during her service with 
the Air Force from December 1977 to December 1981.  

Specifically, over the course of the appeal, she has detailed 
several specific instances of sexual assaults by supervisors.  
She also describes physical and emotional abuse from male 
supervisors and fellow service members due to the fact she 
was a woman working as a ground equipment mechanic, her 
military occupational specialty (MOS).  She states that as 
the assaults and harassment continued, she experienced 
depression, guilt, health issues, behavioral changes at work, 
and general emotional trauma.  After service, her PTSD 
worsened to the point that she has attempted suicide on many 
occasions, and has endured social isolation, divorces, 
unemployment, and homelessness.  See veteran's stressor 
statements dated August 2002, March 2004, May 2005, and 
February 2006.  See also personal hearing testimony (March 
2004) and Travel Board hearing (February 2006) testimony.  

Initially, in this case, there is medical evidence showing 
that the veteran has been diagnosed as having PTSD due to 
sexual assaults and harassment during service.  See VA 
psychiatric and psychological examinations dated November 
2002 and September 2003; VA mental health treatment records 
dated in 2002.  The remaining question is whether there is 
credible supporting evidence that the alleged in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f)(3).  

In this regard, the Board has considered the veteran's 
service medical records (SMRs) and service personnel records 
(SPRs) during her service.  SMRs document mental health 
treatment in February 1979, September to November 1980, 
February 1981, and March 1981.  The veteran was also seen for 
frequent stomach problems and tension headaches.  The veteran 
reported and was treated for feelings of depression, 
irritability, fatigue, loss of appetite, lack of libido, 
insomnia, increased guilt, and worthlessness.  See SMR mental 
health clinic note dated February 1981.   There are 
indications in the SMRs that the veteran was having problems 
with supervisors, and was upset with her MOS.  The veteran 
was put on Triavil, and diagnoses included depressive 
neurosis and occupational maladjustment problems.  
Ultimately, military doctors determined that there was "[N]o 
significant psychiatric disorder", despite the veteran's 
complaints of depression and excessive worry up through the 
time of her October 1981 discharge examination.  No SMR 
actually documents any complaints of sexual assaults or 
harassment during service, which is not unusual in these 
types of situations.  
   
SPRs do, however, document her dissatisfaction with her MOS 
and deterioration in work performance.  Initially, SPR 
performance reports dated in January 1979, October 1979, and 
May 1980 indicated satisfactory work performance.  However, 
later SPR performance reports dated in February and May of 
1981 note poor duty performance and dissatisfaction with her 
career.  The veteran had difficulty in her relationships with 
supervisors and co-workers.  Ultimately, her supervisors 
determined that she was not qualified for reenlistment, 
leading to her discharge in December 1981.  

Considering the evidence of record in light of the provisions 
of 38 C.F.R. § 3.304(f)(3), the Board finds that there is 
credible supporting evidence that the veteran's alleged in-
service stressors actually occurred.  That is, although not 
specifically documenting sexual assaults or harassment, SMRs, 
SPRs, and the veteran's own statements and testimony 
corroborate mental health treatment related to difficulties 
with her MOS and supervisors, deterioration in work 
performance, treatment with medication, and episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause or diagnosis.  Post-service private and VA records also 
document substance abuse.  

The Board emphasizes that a stressor need not be corroborated 
in every detail.  Pentecost, 16 Vet. App. at 128.  In this 
regard, on page three of her August 2002 stressor statement, 
the veteran described having sex with a supervisor in a 
situation that may or may not actually constitute a sexual 
assault.  However, due to preservice sexual trauma, the 
veteran has argued that she never understood that she had a 
right to say no.  On page 20 of her August 2002 statement, 
the veteran also mentioned additional sexual assaults, but 
that she was embarrassed to describe them, which is not 
unusual in these types of situations due to shame and 
perceived social stigma.  

In any event, in later personal statements she expounds on 
incidents that definitely would constitute sexual assaults.  
See May 2005 and February 2006 personal statements.  The 
veteran has also consistently and repeatedly described 
incidents of harassment, gender discrimination, and physical 
and emotional assaults by supervisors and other service 
members.  Overall, the Board accepts that there is sufficient 
corroboration of at least some of the allegations of sexual 
assaults and harassment as described by the veteran.  The 
Board notes that it is not required that the evidence of 
record specifically prove that all the alleged events 
occurred.  All that is required is that sufficient 
circumstantial evidence exists that some of the stressors 
have a basis in fact.      

Most importantly, there is also competent evidence that 
establishes a nexus between the veteran's PTSD and the 
described in-service sexual assaults and harassment.  38 
C.F.R. § 3.304(f).  In fact, three separate VA examiners in 
November 2002 and September 2003, after a review of the 
claims folder, assessed that the veteran has PTSD related to 
sexual assaults and harassment during service, providing 
strong evidence in support of the claim.  There are no 
contrary medical opinions of record.    

The Board emphasizes that the VA examiners have interpreted 
the evidence of record to confirm the occurrence of in-
service sexual assaults and harassments.  Medical opinions in 
cases of personal assault for PTSD are exceptions to the 
general rule that an opinion by a medical professional based 
on a post-service examination cannot be used to establish the 
occurrence of a stressor.  38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  
   
The examiners did note that the veteran likely had some 
preservice symptomatology of PTSD due to the her reported 
history of physical and emotional abuse by her mother and 
sexual abuse by her stepfather from the ages of 7 to 13.  In 
fact, the November 2002 VA psychiatric examiner indicated 
that her sexual assault in the military caused her past to 
resurface, causing her current social and occupational 
dysfunction.  Private treatment records from 2001 to 2001 
also confirm the veteran's reported history of preservice 
abuse, and also document a history of post-service 
psychiatric hospitalizations a short time after service in 
1983, 1991, and 2000-2001.  As there is no actual medical 
evidence reflecting treatment for PTSD prior to service, the 
Board does not believe that an aggravation analysis of a 
preexisting condition is warranted in this case; in any 
event, it would be of no benefit to the veteran.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for PTSD.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board emphasizes that, by this decision, it does not 
intend to express a finding or belief that all of the 
veteran's psychiatric problems are attributable to in-service 
sexual assault and harassment stressors.  Further, some of 
the veteran's difficulties are related to pre and post-
service events coupled with post-service alcohol and drug 
abuse.  See report of September 2003 VA examiner.  This 
assessment that the veteran has other psychiatric issues not 
related to service is a medical determination that the Board 
is not competent to question, and it is supported by other 
post-service VA and private treatment records.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

However, there is clearly competent medical evidence that 
relates the veteran's PTSD to in-service sexual assaults and 
harassment, and there is credible evidence of record 
supporting the occurrence of at least some of those 
stressors.  Therefore, pursuant to 38 U.S.C.A. § 5107(b), the 
Board must conclude that service connection for PTSD is 
warranted.  The limited extent of the veteran's PTSD disorder 
related to service and how much of the veteran's difficulties 
today are related to service is not before the Board at this 
time.

The Board now turns to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric disorder.  The RO 
denied service connection for an acquired psychiatric 
disorder in a final February 1993 rating decision because 
SMRs did not reveal a chronic psychiatric disability that was 
incurred or aggravated by service.   

The veteran's claim to reopen service connection for an 
acquired psychiatric disorder was received in February 2002.  
Therefore, the amended regulations are for application.  See 
66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the prior February 1993 rating decision.  Specifically, 
VA mental health examiners in November 2002 and September 
2003, after a thorough review of SMRs and post-service 
medical evidence, concluded that the veteran did in fact 
exhibit symptomatology of PTSD during her active service.  
Thus, presuming the credibility of the evidence, these 
examinations present evidence that a psychiatric disorder was 
in fact incurred during service.  Consequently, the evidence 
relates to an unestablished fact necessary to substantiate 
the acquired psychiatric disorder claim and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for an acquired psychiatric disorder.  
Initially, it is noted that the veteran and his 
representative have had ample opportunity to address the 
merits of the claim.  Thus, the Board may proceed to evaluate 
the merits of the appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As noted above, SMRs show diagnoses of depressive neurosis 
and occupational maladjustment problems.  Post-service, 
private medical evidence reflects the veteran's credible 
reported history of psychiatric hospitalization beginning in 
1983, within two years of discharge from service.  At the 
hearings, the veteran testified that her psychiatric problems 
that began in service continued to affect her post-service, 
leading to over nine suicide attempts.  Post-service VA 
treatment records from 2002, private Frye Medical Center 
records from 2001-2001, and private Patrick Harris 
psychiatric hospital records from 2001 assess diagnoses of 
major depression, depressive disorder, not otherwise 
specified, and chronic PTSD.    

However, three different VA examiners, after review of all of 
this evidence, concluded that the proper diagnosis for the 
veteran's current psychiatric problems was PTSD, partly 
attributable to in-service sexual assaults and harassment.  
The examiners concluded that the veteran's mental health 
treatment during service reflected symptomatology of this 
PTSD, which has already been service-connected in this 
decision.    

The Board emphasizes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board emphasizes that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping. Id.

In this case, there is no evidence of a separate acquired 
psychiatric disorder stemming from service with 
symptomatology that is distinct from the veteran's PTSD.  
Simply stated, the veteran is already service connected for 
PTSD attributable to her in-service psychiatric symptoms.  
There is no basis for service connection for any other 
separate acquired psychiatric disorder, as the veteran cannot 
be compensated twice for the same symptomatology.     

The Board does acknowledge that, post-service, the veteran 
has also been diagnosed and treated for alcohol and drug 
abuse.  See VA treatment records dated in 2002, in addition 
to private Frye Medical Center records from 2000-2001.  In 
this regard, service-connected disability compensation is 
precluded for disability that is the result of the veteran's 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301.  
However, service-connected disability compensation may be 
awarded for an alcohol or drug abuse disability secondary to 
a service-connected disability or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).  
  
In this vein, there is some medical evidence suggesting that 
the veteran's alcohol and drug dependence is secondary to her 
service-connected PTSD.  Specifically, the September 2003 VA 
examiner indicated that the veteran abused drugs and alcohol 
as self-medication for her PTSD.  In addition, a Frye Medical 
Center treatment record dated December 2000 noted that the 
veteran abuses drugs and alcohol "to control pain" due to 
her psychiatric issues.  

In any event, upon a review of the claims folder, the veteran 
has never filed a claim for service connection for alcohol or 
drug dependence.  The Board may not entertain an application 
for review on appeal unless it conforms to the law.  
38 U.S.C.A. § 7108 (West 2002).  In this respect, the veteran 
is free to file a claim for alcohol and drug dependance 
secondary to her service-connected PTSD if she so chooses.  
Other problems the veteran clearly has that have no 
relationship to her military service would have to be taken 
into consideration. 

As to the PTSD claim, review of the claims folder finds 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The veteran has had ample 
opportunity to present evidence and argument in support of 
his PTSD appeal.  Further, the grant of service connection 
for PTSD is considered to be a full grant of the benefits 
sought on appeal, including the claim for an acquired 
psychiatric disorder.  

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim by way of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the RO will provide 
the veteran appropriate notice when it implements the Board's 
decision in this case.  In this way, no harm will come to the 
veteran.
  
ORDER

Service connection for PTSD is granted. 

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  

Service connection for an acquired psychiatric disorder is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


